Citation Nr: 0029103	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  99-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1967 to June 
1970.

The current appeal arose from a December 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The RO granted entitlement to service 
connection for PTSD with assignment of a 50 percent 
evaluation effective January 13, 1997.



The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the evidentiary record discloses that subsequent 
to a forwarding of the case to the Board for appellate review 
of the claimant's appeal, he submitted a substantial quantity 
of medical documentation referable to inpatient as well as 
outpatient treatment for his PTSD.  Although the veteran 
waived initial review of this additional evidence by the RO, 
the Board finds that this substantial quantity of 
documentation, accumulated subsequent to the November 1998 VA 
special psychiatric examination, suggests that a 
contemporaneous examination of the veteran is warranted to 
adequately ascertain the current nature and extent of 
severity of his PTSD.

The veteran has also argued that PTSD has rendered him unable 
to work, thereby raising a claim of entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU), a claim not yet addressed 
by the RO.





Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (2000), the Board 
will not decide the claim of entitlement to increased 
compensation benefits for PTSD pending a remand of the case 
to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should contact the veteran and request 
that he identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
have additional records referable to 
treatment of his PTSD.  After obtaining 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified, whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran to ascertain the current nature 
and extent of severity of his PTSD.  The 
claims file, copies of the criteria for 
rating mental disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  



The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  Any 
further indicated studies should be 
conducted.

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder.  Any 
necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.

The examiner must be requested to express 
an opinion as to the impact of PTSD on 
the veteran's ability to obtain and 
retain substantially gainful employment.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report, 
and required opinions, to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an evaluation in excess of 50 percent for 
PTSD with documentation of its 
consideration of the applicability of 
Fenderson v. West, 12 Vet. App. 119 
(1999) referable to initial grants of 
service connection and assignment of 
"staged ratings," and 38 C.F.R. §§ 
3.321(b)(1) (2000).  The RO should also 
consider the raised claim of entitlement 
to a TDIU.


If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure without good cause shown to 
report for a scheduled VA examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


